            Case 1:21-cv-04687-UA Document 1 Filed 05/25/21 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                   :
MAX HEILMEIER,                                     :
                                                   :   Case No.
                        Plaintiff,                 :
                                                   :
       v.                                          :   COMPLAINT FOR VIOLATIONS OF
                                                   :   THE FEDERAL SECURITIES LAWS
GRUBHUB INC., KATRINA LAKE,                        :
MATTHEW MALONEY, BRIAN                             :
MCANDREWS, DAVID FISHER, DAVID                     :   JURY TRIAL DEMANDED
HABIGER, LINDA JOHNSON RICE,                       :
LLOYD FRINK, GIRISH LAKSHMAN, and                  :
KEITH RICHMAN,                                     :
                                                   :
                        Defendants.                :
                                                   :
                                                   :

       Plaintiff Max Heilmeier (“Plaintiff”), on behalf of himself and all others similarly situated,

upon information and belief, including an examination and inquiry conducted by and through his

counsel, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

belief, alleges the following for his Complaint:

                        NATURE AND SUMMARY OF THE ACTION

       1.        Plaintiff brings this action against Grubhub Inc. (“Grubhub” or the “Company”)

and the members of Grubhub’s Board of Directors (the “Board” or the “Individual Defendants”)

for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange Commission

(“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, arising out of their attempt to merge the Company

with Just Eat Takeaway.com N.V. (“Just Eat Takeaway.com”) through Checkers Merger Sub I,

Inc. (“Merger Sub I”) and Checkers Merger Sub II, Inc. (“Merger Sub II”) (the “Proposed

Transaction”).
             Case 1:21-cv-04687-UA Document 1 Filed 05/25/21 Page 2 of 13




        2.      On June 10, 2020, Grubhub announced that it had entered into an Agreement and

Plan of Merger with Just Eat Takeaway.com (as amended, the “Merger Agreement”) pursuant to

which Grubhub shareholders will receive newly issued American depositary shares (“ADS”) of

Just Eat Takeaway.com common stock, representing 0.6710 shares of the share capital of Just Eat

Takeaway.com, for each Grubhub common share that they own (the “Merger Consideration”).

        3.      On May 12, 2021, Grubhub filed a Schedule 14A Definitive Proxy Statement (the

“Proxy”) with the SEC. The Proxy is materially deficient and misleading because, inter alia, it

fails to disclose material information regarding: (i) the financial projections for Grubhub and Just

Eat Takeaway.com, as well as the financial analyses performed by the Company’s financial

advisor, Evercore Group L.L.C. (“Evercore”); and (ii) potential conflicts of interest faced by the

Company’s additional financial advisor, Centerview Partners LLC (“Centerview”). Without

additional information, the Proxy is materially misleading in violation of the federal securities

laws.

        4.      The stockholder vote to approve the Proposed Transaction is forthcoming. Under

the Merger Agreement, following a successful stockholder vote, the Proposed Transaction will be

consummated. For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

defendants from conducting the stockholder vote on the Proposed Transaction unless and until

the material information discussed below is disclosed to the holders of the Company common

stock, or, in the event the Proposed Transaction is consummated, to recover damages resulting

from the defendants’ violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        5.      This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to




                                                -2-
             Case 1:21-cv-04687-UA Document 1 Filed 05/25/21 Page 3 of 13




Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question

jurisdiction).

        6.       This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

        7.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because defendants

are found or are inhabitants or transact business in this District. Moreover, Grubhub’s common

stock trades on the New York Stock Exchange, which is headquartered in this District, rendering

venue in this District appropriate.

                                          THE PARTIES

        8.       Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

Grubhub.

        9.       Defendant Grubhub is a Delaware corporation, with its principal executive offices

located at 111 W. Washington Street, Suite 2100, Chicago, Illinois 60602. Grubhub’s shares trade

on the New York Stock Exchange under the ticker symbol “GRUB.”

        10.      Defendant Katrina Lake has served as a director of the Company since December

2015.

        11.      Defendant Matthew Maloney has served as Chief Executive Officer (“CEO”) and

a director of the Company since 2013.

        12.      Defendant Brian McAndrews has served as Chairman of the Board and a director

of the Company since 2013.

        13.      Defendant David Fisher has served as a director of the Company since 2013.




                                                 -3-
          Case 1:21-cv-04687-UA Document 1 Filed 05/25/21 Page 4 of 13




       14.    Defendant David Habiger has served as a director of the Company since 2016.

       15.    Defendant Linda Johnson Rice has served as a director of the Company since 2016.

       16.    Defendant Lloyd Frink has served as a director of the Company since 2013.

       17.    Defendant Girish Lakshman has served as a director of the Company since 2015.

       18.    Defendant Keith Richman has served as a director of the Company since 2016.

       19.    Defendants identified in paragraphs 10-18 are referred to herein as the “Board” or

the “Individual Defendants.”

       20.    Relevant non-party Just Eat Takeaway.com is the parent company of the Just Eat

Takeaway.com Group (“Just Eat Group”), a leading global online food delivery marketplace

outside of China in terms of GMV, connecting millions of consumers in the United Kingdom,

Germany, Canada, the Netherlands and the Rest of the World, composed of Australia, Austria,

Belgium, Bulgaria, Denmark, France, Ireland, Israel, Italy, Luxembourg, New Zealand, Norway,

Poland, Portugal, Romania, Spain and Switzerland, with approximately 244,000 local restaurants

listed on its platforms as of December 31, 2020. Just Eat Takeaway.com’s shares trade on the

London Stock Exchange under the ticker symbol “JET” and on Euronext Amsterdam under the

trading symbol “TKWY.”

                               SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       21.    Grubhub, together with its subsidiaries, provides an online and mobile platform for

restaurant pick-up and delivery orders in the United States. The Company connects approximately

300,000 local restaurants with diners in various cities. It offers mobile applications and mobile

Websites; and operates Websites through grubhub.com, seamless.com, and menupages.com. The

Company also provides a corporate program that offers employees with various food and ordering




                                              -4-
            Case 1:21-cv-04687-UA Document 1 Filed 05/25/21 Page 5 of 13




options, including options for individual meals, group ordering, and catering, as well as proprietary

tools that consolidate various food ordering into a single online account. In addition, it offers

Grubhub for Restaurants, a responsive web application that can be accessed from computers and

mobile devices, as well as Grubhub-provided tablets; GH+ subscription program to diners;

delivery services to restaurants; point of sale (“POS”) integration, which allows restaurants to

manage Grubhub orders and update their menus directly from their existing POS system; and

Website and mobile application design and hosting services for restaurants, as well as technology

and fulfillment services, including order transmission and customer relationship management

tools.

         22.    On June 10, 2020, Grubhub and Just Eat Takeaway.com issued a joint press release

announcing the Proposed Transaction, which states, in relevant part:

         Just Eat Takeaway.com N.V. (AMS: TKWY, LSE: JET), (the “Company” or “Just
         Eat Takeaway.com”), and Grubhub Inc. (NYSE: GRUB) (“Grubhub”) have entered
         into a definitive agreement whereby the Company is to acquire 100% of the shares
         of Grubhub in an all-stock transaction (the “Transaction”) to create the world’s
         largest online food delivery company outside of China, measured by Gross
         Merchandise Value (“GMV”) and revenues.

         The Transaction represents Just Eat Takeaway.com’s entry into online food
         delivery in the United States (“U.S.”) and builds on the strategic rationale for its
         recent merger with Just Eat plc (“Just Eat”). A combined Just Eat Takeaway.com
         and Grubhub (the “Combined Group”) will become the world’s largest online food
         delivery company outside of China1, with strong brands connecting restaurant
         partners with their customers in 25 countries. The Combined Group will be built
         around four of the world’s largest profit pools in online food delivery: the U.S., the
         United Kingdom (“U.K.”), the Netherlands and Germany, increasing the Combined
         Group’s ability to deploy capital and resources to strengthen its competitive
         positions in all its markets. The Combined Group has strong leadership positions
         in almost all countries in which it is present and will become a significant player in
         North America. Just Eat Takeaway.com owns the leading Canadian business
         SkipTheDishes. The Combined Group is one of the few profitable players in the
         space and processed approximately 593 million orders in 2019 with more than 70
         million combined active customers globally.

         Key Terms




                                                 -5-
   Case 1:21-cv-04687-UA Document 1 Filed 05/25/21 Page 6 of 13




   •   Under the terms of the Transaction, Grubhub shareholders will be entitled
       to receive American depositary receipts (“ADRs”) representing 0.6710 Just
       Eat Takeaway.com ordinary shares in exchange for each Grubhub share,
       representing an implied value of $75.15 for each Grubhub share (based on
       the undisturbed closing price of Just Eat Takeaway.com on 9 June 2020 of
       €98.602) and implying a total equity consideration (on a fully diluted basis)
       of $7.3 billion.
   •   Immediately following completion of the Transaction, Grubhub
       shareholders are expected to own ADRs representing approximately 30.0%
       of the Combined Group (on a fully diluted basis).
   •   On completion, Matt Maloney, CEO and founder of Grubhub, will join the
       Just Eat Takeaway.com Management Board and will lead the Combined
       Group’s businesses across North America and two current Grubhub
       Directors will join the Just Eat Takeaway.com Supervisory Board.
   •   The Transaction is subject to the approval of both Just Eat Takeaway.com’s
       and Grubhub’s shareholders, as well as other customary completion
       conditions. Subject to satisfaction of the conditions, completion of the
       Transaction is anticipated to occur in the first quarter of 2021.
   •   The Combined Group will be headquartered and domiciled in Amsterdam,
       the Netherlands, with its North American headquarters in Chicago and a
       significant presence in the U.K..
   •   Just Eat Takeaway.com is listed on Euronext Amsterdam and the Main
       Market of the London Stock Exchange and will introduce an ADR listing
       in the U.S..


Both the Managing Board and the Supervisory Board of Just Eat Takeaway.com
and the Board of Directors of Grubhub are recommending the Transaction to their
respective shareholders. Jitse Groen, CEO and founder of Just Eat Takeaway.com,
has entered into a voting and support agreement, and subject to and in accordance
with the terms thereof, has committed to vote in favour of the Transaction at the
Just Eat Takeaway.com extraordinary general meeting (“EGM”).

Jitse Groen, CEO and founder of Just Eat Takeaway.com, said: “Matt and I are the
two remaining food delivery veterans in the sector, having started our respective
businesses at the turn of the century, albeit on two different continents. Both of us
have a firm belief that only businesses with high-quality and profitable growth will
sustain in our sector. I am excited that we can create the world’s largest food
delivery business outside China. We look forward to welcoming Matt and his team
to our company and working with them in the future.”

Matt Maloney, CEO and founder of Grubhub, commented: “When Grubhub and
Seamless were founded, the online takeout industry didn’t exist in the U.S.. My
vision was to transform the delivery and pick-up ordering experience. Like so many
other entrepreneurs, we started modestly – restaurant by restaurant in our Chicago




                                        -6-
          Case 1:21-cv-04687-UA Document 1 Filed 05/25/21 Page 7 of 13




       neighbourhood. Today, Grubhub is a leader across North America. I’ve known
       Jitse since 2007 and his story is much like mine. Combining the companies that
       started it all will mean that two trailblazing start-ups have become a clear global
       leader. We share a focus on a hybrid model that places extra value on volume at
       independent restaurants, driving profitable growth. Supported by Just Eat
       Takeaway.com, we intend to accelerate our mission to be the fastest, best and most
       rewarding way to order food from your favourite local restaurants in North America
       and around the world. We could not be more excited.”

The Proxy Contains Material Misstatements or Omissions

       23.    On May 12, 2021, Grubhub filed the materially misleading and incomplete Proxy

with the SEC. Designed to convince Grubhub’s stockholders to vote in favor of the Proposed

Transaction, the Proxy is rendered misleading by the omission of critical information concerning:

(i) the financial projections for Grubhub and Just Eat Takeaway.com, as well as the financial

analyses performed by the Company’s financial advisor, Evercore; and (ii) potential conflicts of

interest faced by the Company’s additional financial advisor, Centerview.

Material Omissions Concerning the Financial Projections for Grubhub and Just Eat
Takeaway.com and Evercore’s Financial Analyses

       24.    The Proxy omits material information regarding the financial projections for

Grubhub and Just Eat Takeaway.com.

       25.    For example, the Proxy fails to disclose the Company’s unlevered free cash flows

utilized by Evercore in its Discounted Cash Flow Analysis and the line items underlying the

Company’s unlevered free cash flows and levered free cash flows.

       26.    Additionally, the Proxy fails to disclose Grubhub management’s preliminary

financial projections, reviewed with the Board at its February 12, 2020 Board meeting, or a

summary of the changes made to the projections between February 12, 2020 and April 22, 2020,

when the Board reviewed Grubhub management’s financial projections prepared in connection

with the Proposed Transaction.




                                              -7-
          Case 1:21-cv-04687-UA Document 1 Filed 05/25/21 Page 8 of 13




       27.     The Proxy also fails to disclose all line items underlying Just Eat Takeaway.com’s

unlevered free cash flows.

       28.     The Proxy also omits material information regarding Evercore’s financial analyses.

       29.     The Proxy describes Evercore’s fairness opinion and the various valuation analyses

it performed in support of its opinion. However, the description of Evercore’s fairness opinion

and analyses fails to include key inputs and assumptions underlying these analyses. Without this

information, as described below, Grubhub’s public stockholders are unable to fully understand

these analyses and, thus, are unable to determine what weight, if any, to place on Evercore’s

fairness opinion in determining whether to vote in favor of the Proposed Transaction.

       30.     With respect to Evercore’s Discounted Cash Flow Analysis of Grubhub, the Proxy

fails to disclose: (i) the estimated terminal year adjusted EBITDA; (ii) the terminal values for the

Company; (iii) the individual inputs and assumptions underlying the discount rate range of 9.0%

to 11.0%; (iv) the tax savings of Grubhub attributed to unused tax losses; (v) Grubhub’s net debt;

and (vi) Grubhub’s fully diluted outstanding shares.

       31.     With respect to Evercore’s Discounted Cash Flow Analysis of Just Eat

Takeaway.com, the Proxy fails to disclose: (i) the estimated terminal year adjusted EBITDA; (ii)

the terminal values for Just Eat Takeaway.com; (iii) the individual inputs and assumptions

underlying the discount rate range of 9.0% to 11.0%; (iv) the tax savings of Just Eat Takeaway.com

attributed to unused tax losses; (v) Just Eat Takeaway.com’s net debt; and (vi) Just Eat

Takeaway.com’s fully diluted outstanding shares.

       32.     With respect to Evercore’s Equity Research Analyst Price Targets analyses for

Grubhub and Just Eat Takeaway.com, the Proxy fails to disclose the price targets observed and the

sources thereof.




                                               -8-
           Case 1:21-cv-04687-UA Document 1 Filed 05/25/21 Page 9 of 13




       33.     The omission of this material information renders certain portions of the Proxy

materially misleading, including, inter alia, the following sections of the Proxy: “Certain

Unaudited Prospective Financial Information Prepared by Grubhub” and “Opinion of Grubhub’s

Financial Advisor.”

Material Omissions Concerning Centerview’s Potential Conflicts of Interest

       34.     The Proxy is materially deficient because it fails to disclose material information

relating to Centerview’s potential conflicts of interest.

       35.     For example, the Proxy fails to disclose: (i) the amount of compensation

Centerview has received or will receive in connection with its engagement; (ii) the amount of

Centerview’s compensation that is contingent upon the consummation of the Proposed

Transaction; (iii) the details of any past services Centerview has performed for any parties to the

Merger Agreement or their affiliates, including the timing and nature of such services as well as

the amount of compensation received by Centerview for providing such services; and (iv) the

scope of Centerview’s engagement.

       36.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       37.     The omission of this material information renders certain portions of the Proxy

materially misleading, including, inter alia, the following section of the Proxy: “Background of

the Merger.”

       38.     Accordingly, Plaintiff seeks injunctive and other equitable relief to prevent the

irreparable injury that Company stockholders will continue to suffer absent judicial intervention.




                                                 -9-
          Case 1:21-cv-04687-UA Document 1 Filed 05/25/21 Page 10 of 13




                                       CLAIMS FOR RELIEF

                                                COUNT I

               Claims Against All Defendants for Violations of Section 14(a) of the
                    Exchange Act and Rule 14a-9 Promulgated Thereunder

       39.       Plaintiff repeats all previous allegations as if set forth in full.

       40.       During the relevant period, defendants disseminated the false and misleading Proxy

specified above, which failed to disclose material facts necessary to make the statements, in light

of the circumstances under which they were made, not misleading in violation of Section 14(a) of

the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

       41.       By virtue of their positions within the Company, the defendants were aware of this

information and of their duty to disclose this information in the Proxy. The Proxy was prepared,

reviewed, and/or disseminated by the defendants. It misrepresented and/or omitted material facts,

including material information about the Company’s and Just Eat Takeaway.com’s financial

projections, Evercore’s financial analyses, and potential conflicts of interest faced by Centerview.

The defendants were at least negligent in filing the Proxy with these materially false and

misleading statements.

       42.       The omissions and false and misleading statements in the Proxy are material in that

a reasonable stockholder would consider them important in deciding how to vote on the Proposed

Transaction.

       43.       By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       44.       Because of the false and misleading statements in the Proxy, Plaintiff is threatened

with irreparable harm, rendering money damages inadequate. Therefore, injunctive relief is

appropriate to ensure defendants’ misconduct is corrected.




                                                   - 10 -
          Case 1:21-cv-04687-UA Document 1 Filed 05/25/21 Page 11 of 13




                                             COUNT II

                   Claims Against the Individual Defendants for Violations
                            of Section 20(a) of the Exchange Act

       45.     Plaintiff repeats all previous allegations as if set forth in full.

       46.     The Individual Defendants acted as controlling persons of Grubhub within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Grubhub, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy filed with the

SEC, they had the power to influence and control and did influence and control, directly or

indirectly, the decision-making of the Company, including the content and dissemination of the

various statements which Plaintiff contends are false and misleading.

       47.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       48.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same.           The Proxy at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were, thus, directly involved in the making of the Proxy.

       49.     In addition, as the Proxy sets forth at length, and as described herein, the Individual

Defendants were each involved in negotiating, reviewing, and approving the Proposed




                                                 - 11 -
          Case 1:21-cv-04687-UA Document 1 Filed 05/25/21 Page 12 of 13




Transaction. The Proxy purports to describe the various issues and information that they reviewed

and considered—descriptions the Company directors had input into.

       50.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       51.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-

9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of defendants’ conduct, Grubhub stockholders

will be irreparably harmed.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor on behalf of Grubhub, and against defendants, as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages to Plaintiff;

       C.      Directing the Individual Defendants to disseminate a Proxy that does not contain

any untrue statements of material fact and that states all material facts required in it or necessary

to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,

as well as SEC Rule 14a-9 promulgated thereunder;




                                               - 12 -
            Case 1:21-cv-04687-UA Document 1 Filed 05/25/21 Page 13 of 13




       E.       Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       F.       Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury.

 Dated: May 25, 2021                                     WEISSLAW LLP


                                                  By
                                                         Richard A. Acocelli
 OF COUNSEL:                                             1500 Broadway, 16th Floor
                                                         New York, New York 10036
                                                         Tel: (212) 682-3025
 BRAGAR EAGEL & SQUIRE, P.C.                             Fax: (212) 682-3010
 Melissa A. Fortunato                                    Email: racocelli@weisslawllp.com
 580 California Street, Suite 1200
 San Francisco, CA 94104                                 Attorneys for Plaintiff
 Tel: (415) 568-2124
 Fax: (212) 486-0462
 Email: fortunato@bespc.com

 Attorneys for Plaintiff




                                                - 13 -
